10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:20-cr-00783-DMS Document 1 Filed 03/03/20 PagelD.1 Page 1of5

 

FILED

Mar 03 2020

CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY si thear DEPUTY

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No. 20 CRO783DMS

Plaintiff, |INEORMATION

Vv.
Title 18, 'U.S.C., Sec. 371 -
Conspiracy to Commit Mail Fraud;
Title 26, U.S.C., Sec. 7201 -
Tax Rvasion

GERALDINE HILL (1),
CLAYTON HILL (2),

Defendants.

 

 

 

 

The United States Attorney charges:
INTRODUCTORY ALLEGATIONS

At all times relevant to this Information:

1. GERALDINE HILL and CLAYTON HILL operated On Your Feet, Inc.
(“OYE”), a.k.a. Family Resource Center (“FRC”), in the Southern District
of California. FRC/OYF described itself as a non-profit organization
with a mission of “providing assistance to low income families and
individuals in need to better their living conditions and quality of
life.” .

2. GERALDINE HILL registered OYF/FRC with the Internal Revenue
Service as a 50l(c) (3) exempt. charitable organization in approximately.
March 2009. GERALDINE HILL first registered OYF/FRC with the California

Registry of Charitable Trusts as a charity in approximately June 2011;

 
10
11
12
13

“14
15

16

1?

18

19
20
21
22
23

24

22

26
27

28

 

 

Case 3:20-cr-00783-DMS Document1 Filed 03/03/20 PagelD.2 Page.2 of 5

OYF/FRC’s California charitable registration status became delinquent
in approximately May 2012.
. COUNT ONE
(Conspiracy - 18 U.S.C. § 371)

3. The Introductory Allegations contained in paragraphs 1 through
2 of this Information are realleged and incorporated as if set forth
fully herein.

4. Beginning as early as March 2009 and continuing through at
least April 2017, within the Southern District of California, and
elsewhere, defendants GERALDINE HILL and CLAYTON HILL did knowingly and
willfully conspire and agree with each other to commit the following
offenses against the United States: Mail Fraud, in violation of Title
18, United States Code, Section 1341.

| MANNER AND MEANS

5. It was part of the conspiracy that GERALDINE HILL and CLAYTON
HILL would fraudulently obtain donated clothing and other items from
various companies/vendors by false representations and promises.

6. It was further part of the conspiracy that GERALDINE HILL and
CLAYTON HILL agreed to and did falsely promise not to sell donated
merchandise for profit, when in fact GERALDINE HILL and CLAYTON HILL
knew they were reselling the fraudulently obtained clothing and other
items to M.M. and others.

7. It was further part of the conspiracy that,.in soliciting

donations from Forever 21, GERALDINE HILL and CLAYTON HILL made various

false promises and representations to Forever 21, including stating in
their marketing that "Tt]he merchandise is never sold by On Your Feet

Incorporated and any merchandise impossible to ‘sell is disposed of.

 

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:20-cr-00783-DMS Document 1 Filed 03/03/20 PagelID.3 Page 3 of 5

Every individual receiving a donation is required to register and sign
a form saying none of the merchandise will be resold."
B.. It was further part of the conspiracy that, in soliciting

donations from Forever 21, GERALDINE HILL and CLAYTON HILL further

represented to Forever 21 that the "(m]Jajority of the [OYF/FRC] personnel

are volunteer members and are ail required to sign a consent form stating
that merchandise may not be taken or sold."
9. It was further part of the conspiracy that GERALDINE HILL and

CLAYTON HILL used the proceeds from selling donated items to financially

‘support themselves, their family members and other associates.

id. It was further part of the conspiracy that GERALDINE HILL and
CLAYTON HILL used the mail and email to further their scheme to defraud.
OVERT ACTS

11. In furtherance of said conspiracy and to effect and accomplish
the objects thereof, the following overt acts, among others, were
committed within the Southern District of California, and elsewhere:

as In an email on May 20, 2015, to an employee of Forever

21, GERALDINE HILL falsely claimed that the "routine for processing

donated items" included “cutting tthe] inside label in half" and

"defacing [the] inside label with permanent marker," and further claimed

that "we've never had a problem with any donations we have received that
companies have been so kind to donate."

b. In June 2015, Forever 21 donated to OYF/FRC approximately

161 pallets of clothing, which was valued by Forever 21 at $2.9 million

(cost) /$5.6 Million (retail). Immediately upon receiving the 161 pallets

from Forever 21, GEHRALDINE HILL and CLAYTON HILL sold the donated goods

to M.M., who operates various for-profit discount retailers including

 

 
40
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:20-cr-00783-DMS Document1 Filed 03/03/20 PagelD.4 Page 4 of5

Saldos Para Todos, Pallets y Mas, Clothes 4 Less and Merchandise
Liquidators.

Cc. In September 2016, GERALDINE HILL solicited additional
donations from: Forever 21 by promising to use them for a “Christmas
Giveaway," Causing Forever 21 to donate 16 pallets of clothing on October
27, 2016; co-Defendant acknowledged ina letter to Forever 21 that the
donated goods hada retail value of $314,371. Immediately upon receiving
the 16 pallets from Forever 21 in October 2016, GERALDINE HILL and
CLAYTON HILL sold the donated goods to M.M. |

d. On March 2, 2016, FRC/OYF received over 1,900 cases of
Clorox Bleach from Feed the Children, which GERALDINE HILL and CLAYTON
HILL acknowledged was valued at over $20,000. GERALDINE HILL and CLAYTON
HILL had previously signed acknowledgements that "donations received
through Feed the Children may not be sold, bartered or exchanged.”

Notwithstanding their promises, the day after receiving the 1,900 cases

for. Clorox Bleach from Feed the Children, GERALDINE HILL and CLAYTON

HILL sold the bleach to M.M. Defendant falsely represented to Feed the
Children on a "Donation Feedback Report" and "Certificate of Donation"
dated April 6, 2016 that the bleach was "given cut to less fortunate
families."
All in violation of Title 18, United States Code, Section 371.
COUNT TWO
(26 U.S.C. §7201)

12. The Introductory Allegations contained in paragraphs 1 through
2 of this Information are realleged and incorporated as if set forth
fully herein.

13. During the calendar year 2014, the defendants GERALDINE HILL
and CLAYTON HILL, residents of San Diego, California, received taxable

4

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:20-cr-00783-DMS Document 1 Filed 03/03/20 PageID.5 Page5of5

income, upon which there was income tax due and owing to the United
States of America.

14. The-defendants knew the foregoing facts, and failed to make
an income tax return on or before April 15, 2015, as required by law,

to any proper officer of the IRS, and failed to pay the income tax due

toe the Internal Revenue Service.

15. From in or about January 2014 through in er about April 2015
in the Southern District of California and elsewhere, the defendants,
willfully attempted to evade and defeat income tax due and owing for the]
calendar year 2014, by committing affirmative acts including conducting
payroll for OYF in cash, and concealing income by filing a false
charitable tax return, Form 990-N, which fraudulently claimed that OYF
received less than $50,000 in gross receipts when in fact OYF received
substantially in excess of that amount.

All in violation of Title 26, United States Code, Section 7201.
DATED: 3/2, / 20
7 7

ROBERT S. BREWER, JR.
United States Attorney

REBECCA S. KANTER
Assistant U.S. Sens)

VALERIE G. PREISS faved fl

Trial Attorney, Tax Division

 

 

 
